EXHIBIT A

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 17~12307-BLS Doc 1287 Filed 03/28/18 Page 1 of 72

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

Chapter 11
IN RE:

CaSe No. 17-12307 (BLS)
M&G USA CORPORATION, et al.,

Courtroom No. 1
824 North Market Street
Wilmington, Delaware 19801

Debtors. . March 27, 2018
3230 P.M.

TRANSCRIPT OF HEARING
BEFORE THE HONORABLE BRENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

APPEARANCES:

For the Debtors: Laura Davis JoneS, Esquire
JameS O'Neill, Esquire
Joseph Mulvihill, Esquire
PACHULSKI STANG ZIEHL & JONES LLP
919 N. Market Street, 17th Floor
P.O. BoX 8705
Wilmington, Delaware 19801

Audio Operator: DANA MOORE

Transcription Company: Reliable
1007 N. Orange Street
Wilmington, Delaware 19801
(302)654-8080
Email: gmatthews@reliable~co.com

Proceedings recorded by electronic Sound recording,
transcript produced by transcription Service.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 17~12307-BLS Doc 1287 Filed 03/28/18 Page 38 Of 72

38
the agreements sit together.
THE COURT: Okay.
MS. SCHWEITZER: Just as a last point -- and l

know the debtors have proffered their different evidence,
but, obviously, they are being asked for good faith findings
both for the primary bidder and the backup bidder. And l
think we all rest, as you see, on the same arm’s length, good
faith, heavily negotiated outcomes here. So l just flag that
so it’s part of the record findings here.

THE COURT: Very good.

MS. SCHWEITZER: Thank you, Your Honor.

THE COURT: Mr. Waxman?

MR. WAXMAN: Good afternoon, Your Honor; may l
please the court, Jeff Waxman of Morris James on behalf of
the construction lienholder group.

First, Your Honor, 1 would just like to start off
by saying this was a long process and l commend the debtors
and the other parties through what was, in fact, at times
torturous negotiations by many of the parties before Your
Honor.

Your Honor, we are here today with two separate
agreements, depending on who is at closing, and l would just
like to briefly outline a few of the issues.

As you've heard, with respect to Inbursa there is

a reserve of approximately 316.4 million. That’s arrived at

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaSe 17-12307-BLS DOC 1287 Fi|€d 03/28/18 Page 39 Of 72
39

starting with the 350 million in the reserve and backing out
Chemtex which leaves approximately 263 million; so there’s a
cushion there. With respect to the consortium you back out
Chemtex, WFS and Blanchard and its subs, and the total amount
of the remaining claim is 228. They are taking subject to
Blanchard and its subs and subject to WFS.

THE couRT: okay.

MR. WAXMAN: And 1'll get to one issue for
clarification solely with respect to the DAK order for those
two, but 1 want to address a couple of the other issues.

The construction lienholder group understands the
debtors have tentatively entered into 15 proposed settlements
totaling approximately $38.9 million dollars of construction
liens and under those settlements the construction
lienholders will receive approximately $26.9 million dollars.

The construction lienholder group, as part of the
overall agreement, have agreed that the debtors have said
that they will, within five business days or such additional
time as it takes for them to get everything executed and
filed, file a motion for approval of those settlements.

Those settlements will result in an additional cushioning of
about $12 million dollars which provides further protection
to the remaining lienholders.

We will be seeking, today, confirmation on the

record that the debtors will file and confirmation from DAK,

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 17-12307-BLS DOC 1287 Filed 03/28/18 Page 40 of 72
40

1nbursa, Macguarie and the committee that they're not going
to oppose them so that the construction lienholders have some
comfort that this is not going to be a holdup in making sure
that there’s the negotiated protection that they're seeking
rather than seeking a larger amount as they might, otherwise,
be entitled.

As 1 said, there are a number of different

provisions. One is literally one page and the other is five
pages; very drawn out. 1 want to flag a couple of the other
issues.

1n the effect that the consortium is the
successful bidder and is able to close all the construction
lienholders will be entitled to interest at a rate of 7
percent per annum on account of their allowed claims plus
reasonable legal fees and expenses. 1 did have a
conversation with debtors' counsel beforehand and 1 want to
confirm what 1 told him my understanding is. The people that
settled are not going to be entitled to that, to the
interest, legal fees and expenses; that's for the remaining
pool. Also, to the extent that there is legal fees, expenses
and interest, that's not going to create an additional amount
over the reserve. Whatever it is, it is.

THE coURT: okay.

MR. WAXMAN: There is going to be an order which

goes along with the reserve motion. This is not going to

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 17-12307-BLS DOC 1287 Fi|ec| 03/28/18 Page 41 of 72
41

change the substantive terms of the agreement, but there will
be additional provisions in how the money gets drawn. For
example, the current thought after discussions, and it’s
subject to further discussions with the construction
lienholders which includes Sinopec, Fluor, Cital, AC
Plastigues, and Babkok (phonetic), and others who are not
members of the group, but who have certainly caucused with
the construction lienholder group to be efficient.

The anticipation is that not all the payments will
be made in full. There would be a certain amount of holdback
to ensure that in case there is insufficient money to pay all
the claims in full or not to pay all the interest, and legal
fees and expenses so there would be a small pool available so
the last man standing doesn't get the short end of the stick.

Also, there would be a reserve for what 1’m
calling a reserve monitor which would be somebody selected by
the construction lienholder group subject to a cap and that
would be after consultation with Fluor, and Sinopec and the
other parties; the other construction lienholder parties.

THE coURT: okay.

MR. WAXMAN: Their role would not be to take any
action so much as to monitor ~~

THE COURT: To keep an eye on it.

MR. WAXMAN: Right. To make sure that the right

amounts are getting paid, the right amounts are coming out.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Ca$e 17-12307-BLS DOC 1287 Filed 03/28/18 Page 42 Of 72
42

And just to make sure because with respect to 1nbursa's
settlement in particular there’s a ceiling and a floor. And
if they're above the floor, but below the ceiling they can
make requests to withdraw. So somebody needs to be there
just to make sure, but, again, it’s subject to a cap which,
again, is subject to the reserve.

Additionally, and this is not wholly unrelated,
there are two pending motions that are outstanding by the
construction lienholder group. One is the automatic stay
motion that 1 know Your Honor is already familiar with, and
the other is the standing motion that was filed with respect
to DAK, that was filed before the challenge period ended.
Both are going to be withdrawn without prejudice and the only
reason they're without prejudice is in the event that neither
the consortium nor 1nbursa closes because we have deals with
both of them. 1f they don't close, obviously, then we have
to come back and revisit both of those issues, but 1 don't
anticipate that that will be the case. At least 1 think
everybody in the courtroom hopes that that's not the case.

THE coURT: okay.

MR. WAXMAN: The construction ~~ the reserve
motion also -- just too importantly point out there will be
certain reservations of rights which 1 don't believe will
effect anyone other than some of the underlying parties. And

just to give the court and to make a record to give a little

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 17-12307~BLS Doc 1287 Filed 03/28/18 Page 43 of 72
43

more specificity, there are certain levels in the chart level
one, level two, level three, etc., those are without
prejudice. There is no finding by the court with respect to
that because the chart will be attached as an exhibit.

THE COURT: Okay. 1 understand.

MR. WAXMAN: Also, there may be disputes between
contractors or subcontractors and the people under them with
respect to payments that were made. Whatever is due is due;
nobody is going to get paid twice on account of their claim,
but reserving the right for what 1 would just call those
inter~construction lienholder claims.

Let me just make sure -* 1 believe that is it,
Your Honor, other than to say we will work with the parties
to get an order that is agreeable to everyone with respect to
how the money gets drawn out and includes, as an exhibit, the
respective agreements that were made between the parties.
And, obviously, reserving rights, again, in case the
unfortunate event neither one of them closes.

THE COURT: All right. 1 understand.

MR. WAXMAN: Thank you, Your Honor.

THE COURT: Anyone else wish to be heard in
support of the debtors' reguest?

MR. PEREZ: Good morning, Your Honor; Alfredo
Perez.

1'll be very brief. As the court knows 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 17-12307-BLS DOC 1287 Filed 03/28/18 Page 44 of 72
44

represent DAK Americas. Actually, it’s DAK’s parent, Alpek,
who is the party. Mr. Phil Gross represents 1ndorama. Mr.
Joel Walker represents FNEC.

THE COURT: Okay.

MR. PEREZ: Your Honor, we’re very happy to be
here. 1t’s been ~~ this has been a very long process
probably for the last 10 days; 1’ve been home like 12 hours.
But other than that it’s been great.

(Laughter)

MR. PEREZ: So we would very much like for the
court to approve the motion.

THE COURT: Okay.

MR. WAXMAN: Your Honor, among my notes 1 skipped
one part. Again, for the record, Jeff Waxman of Morris
James.

Paragraph 8 of the DAK order has certain language
that 1 meant to highlight and just put on the record. This
is after speaking with Mr. Perez about it.

Paragraph 8 deals with claims that pass-through.
They’re the excluded construction lienholders that are being
taken subject to. At the end of the paragraph is language,
and this is the exact language,

“1ncluding the purchaser’s rights here under and

under the purchase agreement.”

One of the excluded construction lienholders

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaSe 17-12307-BLS DOC 1287 Fi|€d 03/28/18 Page 45 Of 72
45

doesn’t exactly know what that means. 1 think for the issue
of simplicity 1 think it’s just easier to say that there’s no
intention by DAK or anybody else to bootstrap and give
greater rights then what the debtor had. That's simply a
reservation of whatever rights the debtors had that are
passing onto DAK.

THE CoURT: Aii right.

MR. WAXMAN: And if Mr. Perez disagrees he can
certainly say so.

THE COURT: Okay. Mr. Martin?

MR. MARTIN: Hello, Your Honor.

1 join everyone in saying it’s been a long strange
trip with snow storms and blizzards, but 1 think we’re all
happy to be here.

1 just want to make a few points because we, on
behalf of Sinopec, did file a certain amount of pleadings
some of which are relevant today and some of which are not.
Specifically the assumption of contracts, both bids have
lists attached of contracts that are being assumed and
assigned. Our contracts are not on those lists presently and
so our issues with respect to contracts and cure amounts that
we raised in those pleadings have fallen by the wayside;
however, both of those bids preserve the right in foreclosing
for there to be adjustments. So 1 simply want to reserve my

rights that should we learn that our contracts are being

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaSe 17~12307-BLS DOC 1287 Filed 03/28/18 Page 46 Of 72
46

shifted over that we would reserve our rights to address
those issues.

THE COURT: Of course.

MR. MARTIN: Similarly, as Mr. Waxman mentioned,
we have had detailed negotiations over the reserve amounts
with the consortium bid and we intend to, in the next several
days, address those issues in a reserve motion. So we will
work with the group on that as well.

The one thing that has arisen today that is new
was the bid support term sheet. 1 think the first time many
people in the room saw it, including myself, was this morning
shortly before the hearing. And 1 was glad to hear committee
counsel say that that bid support term sheet is not something
that the court is approving today specifically because in
Paragraph 5 there’s some language regarding shifting back and
forth of who owns potential claims against Sinopec, and who
would prosecute them and who will pay for them.

And as you heard Mr. Waxman say, that the lien
reserve has an agreement in it with the consortium bid that
attorneys’ fees would be paid, So, obviously, my client
reserves the right to increase its claim based on how the
parties in the room decide to treat my client. And we
certainly reserve all of our rights under the contracts
including the right to seek arbitration of any such dispute

should it be raised against my client in the future.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaS€ 17-12307-BLS DOC 1287 Filed 03/28/18 Page 47 Of 72
47

So, 1 wanted to specifically raise those
reservation of rights. 1 know Your Honor frequently says
everyone’s rights are reserved, but this is a significant
issue and one that 1 only learned about recently. So, 1
specifically wanted to stand to speak on it; however, with
respect to the actual sale of assets and the transfer free
and clear of liens we did agree to significant language and
the debtor was very kind in how they drafted our comments in
the consortium bid that the free and clear language is
subject to the reserve being funded. That is peppered
throughout the consortium's backup bid -- sorry, the
consortium bid.

With respect to the backup bid we didn't have time
to get that same language in place, but when 1 looked at
their APA in order to close they have to fund the various
reserves that were mentioned. 1 spoke with counsel for the
backup bid and 1 think they have no opposition to me stating
that the free and clear nature of any backup bid would be
subject to the reserve being funded as we’ve agreed to under
the procedures. So, 1 just wanted to make certain 1 think we
hope that we don't get to the backup bid, but if we do and
we’re back in front of the court the reserved funding under
that order, even though it doesn’t have all of the same
carve~outs that the consortium bid does, the intent, as 1

understand it, is the same.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaSe 17-12307~BLS DOC 1287 Filed 03/28/18 Page 48 Of 72

48
THE COURT: So noted.
MR. MARTIN: Thank you, Your Honor.
THE COURT: Yes, sir.
MR. PEREZ: Just one or two comments to clean up a

couple of things that 1 may have said,

First with respect to enforceability and things
like that, we are asking Your Honor to execute the
stipulation today because that would make this agreement
binding amongst the parties, the consortium, the debtors and
the creditors committee.

What 1 meant to say is that we are ~~ this term
sheet doesn’t effectuate any of these transactions today,

So, they may come before you for a separate motion or they
may come before you through a plan process and all the usual
requirements of the Bankruptcy Code will either be met or not
met at that point in time.

Secondly with respect to the claims that are being
transferred, if 1 understood the concern correctly, this
litigation trust that transfers or would transfer the Sinopec
claims if they are any. 1’m not taking the view right now
that there are or are not to the purchaser and the purchaser
would simply prosecute those if it thought necessary or
appropriate. And any net recovery would be shared 50/50.

1t doesn’t -- it’s really, again, an agreement

between the creditors committee and the purchaser, the

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 17-12307-BLS DOC 1287 Filed 03/28/18 Page 49 Of 72
49

bidders. 1 don't view it as impacting the rights of Sinopec)
and that certainly was not the intent.
THE COURT: Okay. All right, does anyone else
wish to be heard in support?
(No verbal response)
THE COURT: Okay. Here's what 1’d like to do.

1’d like to take just a five-minute break and then we’11

reconvene. 1’ll hear opposition to the sale. And 1 would
just advise the parties, 1 have until 5:00 ~“ 1 can go until
5:30 this evening with you all. 1f we can get done, great;

if we can’t, then we'll roll until 10:3O tomorrow morning.
Stand in recess, five minutes.
(Recess at 4:35 p.m.)
(Proceedings resume at 4:42 p.m.)

THE COURT: Please be seated.

All right, 1 think 1’ve heard from all parties
that are in support of the proposed sale transaction and the
debtors have put on their case in chief.

1 would hear from any party in opposition to the
sale transaction. Counsel.

MR. KAMPFNER: Your Honor, Roberto Kampfner from
White & Case for Bancomext. Let me just start by saying it’s
very lonely in this room right now for me, but -~

THE COURT: 1 feel your pain, but 1’ve noted in

other cases at least they're sitting with you, 1’ve actually

 

